Exhibit 10.1

EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT

This Expense Support and Conditional Reimbursement Agreement (the “Agreement”)
is made this 12th day of December, 2018, by and between BLACKSTONE / GSO SECURED
LENDING FUND, a Delaware statutory trust (the “Fund”), and GSO ASSET MANAGEMENT
LLC, a Delaware limited liability company (the “Adviser”).

WHEREAS, the Fund is a non-diversified, closed-end management investment company
that has elected to be regulated as a business development company under the
Investment Company Act of 1940, as amended (the “Investment Company Act”);

WHEREAS, the Fund has retained the Adviser to furnish investment advisory
services to the Fund on the terms and conditions set forth in the investment
advisory agreement, dated October 1, 2018, entered between the Fund and the
Adviser, as may be amended or restated (the “Investment Advisory Agreement”);

WHEREAS, the Fund and the Adviser have determined that it is appropriate and in
the best interests of the Fund that the Adviser may elect to pay a portion of
the Fund’s expenses from time to time, which the Fund will be obligated to
reimburse to the Adviser at a later date if certain conditions are met.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.

Adviser Expense Payments to the Fund

(a) At such times as the Adviser determines, the Adviser may elect to pay
certain expenses of the Fund on the Fund’s behalf (each such payment, an
“Expense Payment”). In making an Expense Payment, the Adviser will designate, as
it deems necessary or advisable, what type of Expense it is paying (including,
whether it is paying organizational or offering expenses); provided that no
portion of an Expense Payment will be used to pay any interest expense of the
Fund.

(b) The Fund’s right to receive an Expense Payment shall be an asset of the Fund
upon the Adviser committing in writing to pay the Expense Payment pursuant to a
notice substantially in the form of Appendix A. Any Expense Payment that the
Adviser has committed to pay shall be paid by the Adviser to the Fund in any
combination of cash or other immediately available funds no later than
forty-five days after such commitment was made in writing, and/or offset against
amounts due from the Fund to the Adviser or its affiliates.    

 

2.

Reimbursement of Expense Payments by the Fund

(a) Following any calendar quarter in which Available Operating Funds (as
defined below) exceed the cumulative distributions accrued to the Fund’s
shareholders based on distributions declared with respect to record dates
occurring in such calendar quarter (the amount of such excess being hereinafter
referred to as “Excess Operating Funds”), the Fund shall pay such Excess
Operating Funds, or a portion thereof in accordance with Sections 2(b) and 2(c),
as applicable, to the Adviser until such time as all Expense Payments made by
the Adviser to the Fund within three years prior to the last business day of
such calendar quarter have been reimbursed. Any payments required to be made by
the Fund pursuant to this Section 2(a) shall be referred to herein as a
“Reimbursement Payment.” For purposes of this Agreement, “Available Operating
Funds” means the sum of (i) the Fund’s net investment company taxable income
(including net short-term capital gains reduced by net long-term capital
losses), (ii) the Fund’s net capital gains (including the excess of net
long-term capital gains over net short-term capital losses) and (iii) dividends
and other distributions paid to the Fund on account of investments in portfolio
companies (to the extent such amounts listed in clause (iii) are not included
under clauses (i) and (ii) above).



--------------------------------------------------------------------------------

(b) Subject to Section 2(c), the amount of the Reimbursement Payment for any
calendar quarter shall equal the lesser of (i) the Excess Operating Funds in
such quarter and (ii) the aggregate amount of all Expense Payments made by the
Adviser to the Fund within three years prior to the last business day of such
calendar quarter that have not been previously reimbursed by the Fund to the
Adviser; provided that the Adviser may waive its right to receive all or a
portion of any Reimbursement Payment in any particular calendar quarter, in
which case such waived amount will remain unreimbursed Expense Payments
reimbursable in future quarters pursuant to the terms of this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, no Reimbursement
Payment for any calendar quarter shall be made if the annualized rate of regular
cash distributions declared by the Fund on record dates in the applicable
calendar quarter of such Reimbursement Payment is less than the annualized rate
of regular cash distributions declared by the Fund on record dates in the
calendar quarter in which the Expense Payment was committed to which such
Reimbursement Payment relates.

(d) The Fund’s obligation to make a Reimbursement Payment shall automatically
become a liability of the Fund on the last business day of the applicable
calendar quarter, except to the extent the Adviser has waived its right to
receive such payment for the applicable quarter. In connection with any
Reimbursement Payment, the Fund may deliver a notice substantially in the form
of Appendix A. The Reimbursement Payment for any calendar quarter shall be paid
by the Fund to the Adviser in any combination of cash or other immediately
available funds as promptly as possible following such calendar quarter and in
no event later than forty-five days after the end of such calendar quarter.

(e) All Reimbursement Payments hereunder shall be deemed to relate to the
earliest unreimbursed Expense Payments made by the Adviser to the Fund within
three years prior to the last business day of the calendar quarter in which such
Reimbursement Payment obligation is accrued.

 

3.

Termination and Survival

(a) This Agreement shall become effective as of the date of this Agreement.

(b) This Agreement may be terminated at any time, without the payment of any
penalty, by the Fund or the Adviser at any time, with or without notice.

(c) This Agreement shall automatically terminate in the event of (i) the
termination by the Fund of the Investment Advisory Agreement; (ii) the board of
trustees of the Fund makes a determination to dissolve or liquidate the Fund; or
(iii) upon a quotation or listing of the Fund’s securities on a national
securities exchange (including through an initial public offering) or a sale of
all or substantially all of the Fund’s assets to, or a merger or other liquidity
transaction with, an entity in which the Fund’s shareholders receive shares of a
publicly-traded company which continues to be managed by the Adviser or an
affiliate thereof.

(d) Sections 3 and 4 of this Agreement shall survive any termination of this
Agreement. Notwithstanding anything to the contrary, Section 2 of this Agreement
shall survive any termination of this Agreement with respect to any Expense
Payments that have not been reimbursed by the Fund to the Adviser.



--------------------------------------------------------------------------------

4.

Miscellaneous

(a) The captions of this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

(b) This Agreement contains the entire agreement of the parties and supersedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof.

(c) Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, this Agreement shall be construed in accordance with the laws of
the State of New York. For so long as the Fund is regulated as a business
development company under the Investment Company Act, this Agreement shall also
be construed in accordance with the applicable provisions of the Investment
Company Act. In such case, to the extent the applicable laws of the State of New
York or any of the provisions herein conflict with the provisions of the
Investment Company Act, the latter shall control. Further, nothing in this
Agreement shall be deemed to require the Fund to take any action contrary to the
Fund’s Second Amended and Restated Agreement and Declaration of Trust or
By-Laws, as each may be amended or restated, or to relieve or deprive the board
of trustees of the Fund of its responsibility for and control of the conduct of
the affairs of the Fund.

(d) If any provision of this Agreement shall be held or made invalid by a court
decision, statute, rule or otherwise, the remainder of this Agreement shall not
be affected thereby and, to this extent, the provisions of this Agreement shall
be deemed to be severable.

(e) The Fund shall not assign this Agreement or any right, interest or benefit
under this Agreement without the prior written consent of the Adviser.

(f) This Agreement may be amended in writing by mutual consent of the parties.
This Agreement may be executed by the parties on any number of counterparts,
delivery of which may occur by facsimile or as an attachment to an electronic
communication, each of which shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

BLACKSTONE / GSO SECURED LENDING FUND By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Chief Compliance Officer, Chief Legal Officer
and Secretary GSO ASSET MANAGEMENT LLC By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

[Signature Page to Expense Support and Conditional Reimbursement Agreement]



--------------------------------------------------------------------------------

Appendix A

Form of Notice of Expense Payment or Reimbursement Payment

☐ Expense Payment

Expense Payment Effective Date:                                          
                         

Expense Payment Amount:

Organizational Expense:                                          
                               

Offering Expense:                                          
                           

Management Fee:                                          
                           

Incentive Fee:                                          
                           

Other:                                                                      

Total:                                                                      

All Expense Payments are subject to reimbursement pursuant to the terms of the
Agreement.

☐ Reimbursement Payment

Reimbursement Payment Effective Date:                                          
                         

Reimbursement Payment Amount:

Organizational Expense:                                          
                               

Offering Expense:                                          
                           

Management Fee:                                          
                           

Incentive Fee:                                          
                           

Other:                                                                      

Total:                                                                      